     Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 1 of 10 PageID #: 49



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
______________________________________________________________________________

YIELD NATION, LLC, and                                 )
                                                       )
BENJAMIN BUCKWALTER,                                   )
                                                       )
                Plaintiffs,                            )
                                                       )
v.                                                     )   Case No. 4:20-cv-690-JAR
                                                       )
KEVIN SCHWERS, et al.,                                 )
                                                       )
                Defendants.                            )


                        Defendants’ Response in Opposition to Plaintiffs’
                          Motion for a Temporary Restraining Order


         Plaintiffs’ motion for a temporary restraining order should be denied, and this case should

be dismissed in its entirety, because this Court does not have subject matter jurisdiction. It is

clear from the face of Plaintiffs’ single-count complaint for slander that there is no diversity of

citizenship and that this case does not arise under federal law. Because this Court lacks original

subject matter jurisdiction under either 28 U.S.C. § 1331 or § 1332, the case should be dismissed

and Plaintiffs’ motion for a temporary restraining order should be denied.

I.       Background

         A.     Overview

         As set forth in the verified “Petition for Damages Slander” (the “Petition”), Plaintiffs are

Benjamin Buckwalter and the company that he sells product through, Yield Nation, LLC. ECF 6,

at ¶¶ 1-2. Buckwalter resides in Missouri. Id. ¶ 2. Yield Nation is organized under Missouri law

and has its principal place of business in Missouri. Id. ¶ 1. As further alleged in the “Petition,”

Defendants Adam and Amanda Clark also reside in Missouri, while Defendants Kevin and

                                                   1
  Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 2 of 10 PageID #: 50



Amelia Schwers reside in Iowa. Id. ¶¶ 3-4.

        For their claim against Defendants, Plaintiffs allege that Defendants made a series of

“false statements about the Plaintiffs” to “Plaintiffs’ customers” that have caused Plaintiffs

economic and reputational harm. ECF #6, at ¶¶ 8, 13. In their motion for a temporary restraining

order, Plaintiffs ask the Court to enjoin Defendants from “making any statements regarding the

Plaintiffs to any of the Plaintiffs’ current or prospective customers or business associates.” ECF

#1, at ¶ 12.

        Plaintiffs’ motion consists largely of a restatement of the allegations in the “Petition.”

ECF #1. In addition, Plaintiffs have filed a memorandum in support of their motion, ECF #1-1,

which appears to largely replicate the motion. Neither the Motion nor Memorandum

(collectively, the “Motion”) cite any evidence or case law in support of Plaintiffs’ sweeping

request for injunctive relief. ECF #1; ECF #1-1. Nor do Plaintiffs anywhere explain why they

believe this Court has jurisdiction to hear this state law claim between non-diverse parties. See

ECF #6, at ¶¶ 1-13.

        B.     Plaintiffs Did Not Notify Defendants of the “Petition” or Motion, in any
               Manner, Until Two Days Before the Requested Hearing Date.

        Plaintiffs filed the “Petition” and the Motion on May 26, 2020. The following day, May

27, Plaintiffs filed a Notice of Requested Hearing, asking the Court to hold the hearing on

Plaintiffs’ Motion on June 4. ECF 9. In making this request, Plaintiffs told the Court that

Defendants had been notified of the requested hearing, and Defendants further certified that a

copy of the Notice Requesting Hearing was sent to Defendants on May 27. Id. As Plaintiffs’

own filings show, however, none of the Defendants had received the Notice, Motion, or

“Petition” before June 2. See ECF #12-13, June 2, 2020 Proof of Service for Adam and Amelia

Clark; ECF 14, email from the office manager of counsel for Plaintiffs to Kevin Schwers

                                                  2
  Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 3 of 10 PageID #: 51



(“Attached please find a copy of the Petition for Damages and Slander along with accompanying

documents, including a Motion for Temporary Restraining Order….”). On June 2, the Court on

its own motion continued the hearing to June 11. ECF #15.

II.    Standard of Review

       “A temporary restraining order is an extraordinary and drastic remedy.” City of Berkeley,

Missouri v. Ferguson-Florissant Sch. Dist., 2019 WL 1558487, at *2 (E.D. Mo. Apr. 10, 2019).

“Temporary injunctive relief functions to preserve the status quo until, upon final hearing, a

court may grant full, effective relief.” Amdocs, Inc. v. Bar, 2016 WL 9405679, at *3 (E.D. Mo.

May 23, 2016) (additional citations omitted). “To determine whether a temporary restraining

order is warranted, the Court considers four factors: 1) the threat of irreparable harm to the

moving party; 2) the state of the balance between the harm to the moving party and the harm that

granting the injunction will inflict on the other parties; 3) the probability that the moving party

will succeed on the merits; and 4) the public interest.” Berkeley, 2019 WL 1558487, at *2.

“[T]he burden of proving that the relief should be awarded rests entirely on the movant.” Id.

(quotations omitted)

III.   Argument

       A.      Plaintiffs’ Motion for Temporary Restraining Order Should Be Denied
               Because this Court Does Not Have Subject Matter Jurisdiction Over
               Plaintiffs’ Claim.

       “Federal courts are courts of limited jurisdiction.” Godfrey v. Pulitzer Pub. Co., 161 F.3d

1137, 1141 (8th Cir. 1998). District courts have original subject matter jurisdiction over two

types of cases: (1) federal question cases, which arise “under the Constitution, laws, or treaties of

the United States”; and (2) diversity of citizenship cases. 28 U.S.C. § 1331; 28 U.S.C. § 1332.

The requirement that jurisdiction be established as a threshold … is inflexible and without



                                                  3
 Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 4 of 10 PageID #: 52



exception.” Godfrey, 161 F.3d at 1141. “The burden of establishing that a cause of action lies

within the limited jurisdiction of the federal courts is on the party asserting jurisdiction.” Ark.

Blue Cross & Blue Shield v. Little Rock Cardiology Clinic, P.A., 551 F.3d 812, 816 (8th Cir.

2009). “[W]hen a federal court concludes that it lacks subject-matter jurisdiction, the court must

dismiss the complaint in its entirety.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006); Rule

12(h)(3).

       Plaintiffs do not set forth in the “Petition” any basis for federal jurisdiction, in

contravention of Rule 8(a)(1). Nor could they, as it is clear from the face of the “Petition” that

this Court does not have jurisdiction under either § 1331 or § 1332.

       First, this case does not present a federal question. Slander, which is a form of

defamation, is a state law claim not cognizable under federal law. See, e.g., Overcast v. Billings

Mut. Ins. Co., 11 S.W.3d 62, 70 (Mo. banc 2000) (listing elements); McKay v. City of St. Louis,

2016 WL 4594142, at *8 (E.D. Mo. Sept. 2, 2016) (describing slander as a “state-law” claim);

Lutfi v. Lockheed Martin Corp., 78 F. Supp. 3d 364, 367 (D.D.C. 2015) (ruling that defamation

does not arise under federal law). Because Plaintiffs’ claim does not arise under federal law, this

Court does not have federal question jurisdiction under § 1331. Howard v. Cherry, 2019 WL

6794205, at *2 (W.D. Ark. Sept. 30, 2019) report and recommendation adopted, 2019 WL

6792770 (W.D. Ark. Dec. 12, 2019) (§ 1331 does not confer federal question jurisdiction over

claim for defamation); Lutfi, 78 F. Supp. 3d at 367 (same); Nelsen v. S. Poverty Law Ctr., 2020

WL 1067000, at *4 (W.D. Mo. Mar. 5, 2020) (“Given that Davis’ claim sounds in defamation,

the requirements for diversity jurisdiction must be met for the Court to have subject-matter

jurisdiction.”); see also Brown v. Peterson, 156 F. App’x 870, 871 (8th Cir. 2005) (unpublished)

(affirming district court’s refusal to exercise supplemental jurisdiction over state-law slander



                                                  4
 Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 5 of 10 PageID #: 53



claim).

          Second, there is no diversity jurisdiction because there is no diversity of citizenship

between the parties. Diversity jurisdiction “may be maintained only where there is complete

diversity, that is where no defendant holds citizenship in the same state where any plaintiff holds

citizenship.” Junk v. Terminix Int’l Co., 628 F.3d 439, 445 (8th Cir. 2010) (additional citations

omitted). District courts consistently refuse to entertain defamation claims where there is not

complete diversity between the parties. See, e.g., Howard, 2019 WL 6794205, at *2; Newport v.

Gross, 2011 WL 1136551, at *2 (W.D. Mo. Mar. 25, 2011); Lutfi, 78 F. Supp. 3d at 367; Coffee

v. Ameritech, Inc., 2003 WL 168629, at *2 (N.D. Ill. Jan. 17, 2003). In Lufti, for example, the

District Court, after observing that defamation is not a cognizable federal claim, ruled that it

lacked diversity jurisdiction because the plaintiff and certain of the defendants all resided in the

same state. 78 F. Supp. 3d at 367-68. In reaching this conclusion, the Lufti court specifically

rejected the plaintiff’s argument that the parties were sufficiently diverse because, according to

the plaintiff, “at least one of the Defendants and the Plaintiff are from diverse states.” Id.

(emphasis added). Citing the well-established rule that “[d]iversity jurisdiction does not exist

unless each defendant is a citizen of a different State from each plaintiff,” the district court ruled

that diversity was lacking and dismissed plaintiffs’ case. Id. (emphasis original).

          Here, the “Petition” makes clear that both Plaintiffs and two of the Defendants, Adam

Clark and Amanda Clark, are citizens of Missouri:




                                                    5
 Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 6 of 10 PageID #: 54




ECF #6, at ¶¶ 1-3.

       This is fatal to Plaintiffs’ case. Because two Defendants are citizens of the same state as

Plaintiffs, there is not “complete diversity,” and diversity jurisdiction cannot be maintained. §

1332; Junk, 628 F.3d at 445; Lutfi, 78 F. Supp. 3d at 367-68. Plaintiffs’ entire case should be

dismissed for lack of jurisdiction.

       B.      Plaintiffs’ Motion for a Temporary Restraining Order Should Be Denied
               Because Plaintiffs Fail to Carry Their Burden.

       Even if there was jurisdiction, which there is not, Plaintiffs’ motion fails because

Plaintiffs do not establish that they are entitled to preliminary injunctive relief. As the moving

party, Plaintiffs bear the burden of establishing they are entitled to this “extraordinary and drastic

remedy.” Berkeley, 2019 WL 1558487, at *2. But Plaintiffs offer no credible evidence to

support any of the four factors that courts in this Circuit consider when assessing a request for

preliminary injunctive relief (i.e. threat of irreparable harm; balance of harms; likelihood of

success on the merits; public interest). Instead, Plaintiffs’ Motion consists largely of conclusory

recitals of the preliminary injunctive relief factors and lacks any substance that would support a



                                                  6
  Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 7 of 10 PageID #: 55



finding that Plaintiffs actually are entitled to such relief. In fact, Plaintiffs do not even address

three of the four factors in their motion. Further dooming their motion, Plaintiffs’ verified

allegations are so general and conclusory that they lack any probative value and cannot support

the issuance of preliminary injunctive relief. See Watkins, Inc. v. Lewis, 346 F.3d 841, at 846

(8th Cir. 2003) (affirming denial of motion of preliminary injunctive relief where allegations of

wrongdoing were too general to assess claim of irreparable harm).

                i.      Plaintiffs Fail to Show Irreparable Harm.

        “Failure to show irreparable harm is an independently sufficient ground upon which to

deny a preliminary injunction.” Watkins, 346 F.3d at at 844 (8th Cir. 2003). “In order to

demonstrate irreparable harm, a party must show that the harm is certain and great and of such

imminence that there is a clear and present need for equitable relief.” 401 S. 18th St., LLC v.

O’Loughlin, 2020 WL 2114493, at *2 (E.D. Mo. May 4, 2020).

        Plaintiffs offer no evidence of irreparable harm. Rather, Plaintiffs merely claim: “That if

the Court does not issue a Temporary Restraining Order herein, the Plaintiffs’ [sic] will suffer

irreparable harm to their business.” ECF # 1, at ¶ 7. Apart from this conclusory statement,

Plaintiffs make no attempt to show irreparable harm, much less irreparable harm to Plaintiffs (as

opposed to harm “to their business”). Nor do Plaintiffs support their contention that they have

no adequate remedy at law, which itself is belied by the injuries Plaintiffs allege they have

sustained. For these reasons alone, Plaintiffs’ motion should be denied. Watkins, 346 F.3d, at

844.

                ii.     Plaintiffs Cannot Succeed on the Merits Because, Among Other
                        Reasons, They Cannot Overcome the Court’s Lack of Subject Matter
                        Jurisdiction.

        Of the four factors courts in this Circuit consider when assessing a request for a


                                                   7
    Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 8 of 10 PageID #: 56



temporary restraining order, “the probability of success factor is the most significant.” Home

Instead, Inc. v. Florance, 721 F.3d 494, 497 (8th Cir. 2013). “An injunction cannot issue if there

is no chance of success on the merits.” Mid-Am. Real Estate Co. v. Iowa Realty Co., 406 F.3d

969, 972 (8th Cir. 2005).

        Here, Plaintiffs have no chance of success. As an initial matter, Plaintiffs nowhere even

attempt to argue that they are likely to succeed on the merits. In any case, for the reasons set

forth in section III.A, above, as well as those set forth in Defendants’ forthcoming Motion to

Dismiss,1 Plaintiffs’ claim cannot survive 12(h)(3) or Rule 12(b)(1) because this Court does not

have subject matter jurisdiction over Plaintiffs’ claim. For this reason alone, Plaintiffs are

foreclosed from prevailing on their slander claim and, therefore, “an injunction cannot issue.”

Id.; Arbaugh, 546 U.S. at 514.

        Even disregarding the lack of jurisdiction, this factor weighs against Defendants because

Plaintiffs provide no evidence that would support a finding that they have a reasonable

probability of success on the merits. There is no specific evidence, for example, about the alleged

statements, which form the core of Plaintiffs’ case. ECF #1, ECF #1-1. Plaintiffs offer no

evidence at all for when the alleged statements were made, who, specifically, they were made by,

or who, specifically, they were made to. Id. Moreover, Plaintiffs offer no evidence that the

alleged statements are false or that they have caused Plaintiffs damages. Id.

               iii.    The Remaining Factors, the Potential Harm to Defendants and the
                       Public Interest, Also Counsel Against Issuance of a Temporary
                       Restraining Order.

        In addition to irreparable harm and likelihood of success on the merits, Courts assessing a




1
  Plaintiffs served Defendants Adam and Amanda Clark on June 2, 2020, making their
responsive pleading due by June 23, 2020.
                                                  8
  Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 9 of 10 PageID #: 57



motion for a temporary restraining order consider (a) the potential harm to the non-moving party

if the injunction is issued and (b) the public interest. Plaintiffs do not address either factor in

their motion, much less explain how these factors would support Plaintiffs’ motion. In any event,

these factors, like the irreparable harm and likelihood of success factors, counsel against the

issuance of preliminary injunctive relief.

                                             Conclusion

        For the foregoing reasons, Defendants respectfully request that the Court deny Plaintiffs’

motion for a temporary restraining order, dismiss Plaintiffs’ claim with prejudice, award

Defendants their costs and attorney’s fees in defending this motion, and award Defendants such

other relief that the Court deems appropriate.



Dated: June 9, 2020                             Respectfully submitted,

                                                DOWD BENNETT LLP


                                                By: /s/ Matthew K. Crane
                                                     Matthew K. Crane                      #65854
                                                     7733 Forsyth Blvd., Suite 1900
                                                     St. Louis, Missouri 63105
                                                     (314) 889-7300 (telephone)
                                                     (314) 863-2111 (facsimile)
                                                     mcrane@dowdbennett.com

                                                Attorneys for Defendants




                                                   9
 Case: 4:20-cv-00690-JAR Doc. #: 19 Filed: 06/09/20 Page: 10 of 10 PageID #: 58



                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 9, 2020, the foregoing was filed electronically with the Clerk

of Court to be served by operation of the Court’s electronic filing system upon all counsel of

record.

          Andrew H. Koor
          SUDDARTH & KOOR, LLC
          755 West Terra Lane
          O’Fallon, MO 63366
          (636) 240-7644
          (636) 240-4644 - facsimile
          akoor@suddarthandkoor.com




                                                             /s/ Matthew K. Crane




                                                  10
